OPINION — AG — SECT 12 OF HOUSE BILL NO. 1708, THIRTY SIXTH LEG., INTENDED FOR CODIFICATION AT 70 Ohio St. 1978 Supp., 17-116.3 [70-17-116.3], VIOLATES THE PROVISIONS OF ARTICLE V, SECTION62, OKLAHOMA CONSTITUTION, FOR WHICH REASON IT IS UNCONSTITUTIONAL. THE REMAINING PORTIONS OF HOUSE BILL NO. 1708, WHILE CONSIDERED HEREIN, MUST BE DEEMED OPERATIVE AND IN FULL FORCE AND EFFECT NOTWITHSTANDING THE UNCONSTITUTIONALITY OF SECT. 12 (BILL PROVIDES FOR SUBSTANTIAL AMENDMENTS TO THE PROVISIONS OF TEACHER'S RETIREMENT SYSTEM) CITE: 70 Ohio St. 1978 Supp., 17-116.2 [70-17-116.2] 70 Ohio St. 1977 Supp., 17-105 [70-17-105](R. THOMAS LAY) *** OVERRULED BY: OPINION NO. 79-035 (1979)